                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 RAQUEL ANN SERAFIN                              :             CIVIL ACTION
          Plaintiff                              :
                                                 :             NO. 19-1817
               v.                                :
                                                 :
 MONTGOMERY CO., PA OFFICE                       :
 OF CHILDREN + YOUTH, et al.,                    :
           Defendants                            :

                                            ORDER
       AND NOW, this 29th day of July 2019, upon consideration of Plaintiff Raquel Ann

Serafin’s motion for leave to proceed in forma pauperis (ECF No. 9) and her pro se Amended

Complaint (ECF No. 10), it is hereby ORDERED that:

       1. The motion for leave to proceed in forma pauperis is DENIED, as unnecessary.

       2. The Amended Complaint is DISMISSED, with prejudice, for failure to state a claim

consistent with for the reasons set forth in the Memorandum.

       3. The Clerk of Court is directed to mark this matter CLOSED.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
